DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “determining, based on an accuracy of one or more data sources, that the collection of candidate media items is deficient” and “applying a media selection override to identify a second collection of candidate media items.”  Applicant’s remarks characterizes this language as being related: that the media selection override is applied because the collection is deficient.  Remarks of 11 May 2021, pp. 11-12.  However, by the claim language itself, it is not clear whether there is any 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platt, US 2003/0221541 A1 (hereinafter “Platt”), in view of Kay et al., US 2012/0096011 A1 (hereinafter “Kay”), Kindel, US 2013/0318079 A1 (hereinafter “Kindel”), and Guinn, US 2013/0191857 (hereinafter “Guinn”).

As per claim 1, Platt teaches:
identify a base topic of a personalized media stream (Platt [0031]), where a seed item is a base topic as claimed;
identify a first media item associated with the base topic based on first data from a first source (Platt [0034]), where songs in the media collection are selected;
build a collection of candidate media items that includes the first media item and a second media item (Platt [0034]), where more than one song is selected based on similarity to the seed item;
order the second collection of candidate media items to form the personalized media stream (Platt [0005], [0034]), where the playlist is the stream, and songs are sorted in the playlist according to user preference; and
initiate transmission, via the communication interface, of the first media item to the client device for playback based on the ordering of the first media item within the second collection (Platt [0032]), where the playlist is provided for playback.

Platt, however, does not teach:
wherein the first data is assigned a first weighting, and wherein the first weighting is based on an identified level of familiarity associated with the first media item and an identified level of popularity of the first media item in another personalized media stream; or
wherein ordering the collection includes ordering the first media item based on the first weighting.

The analogous and compatible art of Kay, however, teaches determining a level of familiarity associated with media items (Kay [0022]; [0025], “weighting the artist's familiarity score by a factor that accounts for the popularity of the artist”), and a level of popularity in another personalized media stream (Kay [0025], “each familiarity score is weighted according to one or more music-related statistics collected within a specified time frame, such as the number of times an artist's videos had been played”), and ordering songs based off familiarity score (Kay [0025], “greater weight for ranking purposes”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by both familiarity with the media items’ artist as well as a level of popularity in other media streams in order to help a user find music to listen to.


determining, based on an accuracy of one or more data sources, that the collection of candidate media items is deficient; or
apply a media selection override to identify a second collection of candidate media items.

The analogous and compatible art of Kindel, however, allows a user to define, and thereby override, relationships that were determined through analysis based on the user deciding that the analyzed relationship is deficient insofar as the user disagrees with it (Kindel [0062]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kindel with those of Platt and Kay to determine that a data source is inaccurate and to override the relationship between a media item and a seed item of Platt in order to take user knowledge into account.

Neither Platt, Kay, nor Kindel teach:
wherein, within a threshold time period prior to completion of playback of the first media item, the second media item is ordered to follow the first media item in the personalized media stream based on a second weighting assigned to the second media item.

The analogous and compatible art of Guinn, however, teaches determining a next song to play “in real time” such that the next song is only determined “[a]s the broadcast of the current song is finished.”  (Guinn [0006]).



As per claim 17, Platt teaches:
identifying, at a device, a first media item associated with a base topic based on first data from a first source (Platt [0031], [0034]), where songs in the media collection are selected based on similarity with a seed item – the claimed base topic;
generating, at the device, a collection of candidate media items that includes the first media item and a second media item (Platt [0034]), where more than one song is selected based on similarity to the seed item;
generating, at the device, a personalized media stream by ordering the collection of candidate media items, wherein the first media item is ordered within the collection of candidate media items based on the first weighting (Platt [0005], [0034]), where the playlist is the stream, and songs are sorted in the playlist according to user preference; and
initiating transmission of the first media item to a client device for playback (Platt [0032]), where the playlist is provided for playback.

Platt, however, does not teach:
wherein the first data is assigned a first weighting based on an identified level of familiarity associated with the first media item and an identified level of popularity of the first media item in another personalized media stream.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by both familiarity with the media items’ artist as well as a level of popularity in other media streams in order to help a user find music to listen to.

Neither Platt nor Kay, however, teach:
determining, based on an accuracy of one or more data sources, that the collection of candidate media items is deficient; or
apply a media selection override to identify a second collection of candidate media items.

The analogous and compatible art of Kindel, however, allows a user to define, and thereby override, relationships that were determined through analysis based on the user deciding that the analyzed relationship is deficient insofar as the user disagrees with it (Kindel [0062]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kindel with those of Platt and Kay to determine that a data source is inaccurate and to override the 

Neither Platt, Kay, nor Kindel teach:
wherein, within a threshold time period prior to completion of playback of the first media item, the second media item is ordered to follow the first media item in the personalized media stream based on a second weighting assigned to the second media item.

The analogous and compatible art of Guinn, however, teaches determining a next song to play “in real time” such that the next song is only determined “[a]s the broadcast of the current song is finished.”  (Guinn [0006]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Guinn with those of Platt and Kay to determine the next song in real time as the playing song is finishing so as to allow for real-time consideration of the popularity of Kay.

As per claim 19, the rejection of claim 17 is incorporated, and Platt further teaches:
wherein ordering the second collection of candidate media items further comprises biasing a play order according to artist similarity to the base topic (Platt [0005], [[0031]), where songs with similar artists to the seed item are located.

Claim 2-3, 5-6, 10-15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platt, US 2003/0221541 A1 (hereinafter “Platt”), Kay et al., US 2012/0096011 A1 .

As per claim 2, the rejection of claim 1 is incorporated, but Platt does not teach:
wherein the first weighting is further based on a first integrity value associated with the first source.

The analogous and compatible art of Purdy, however, teaches weighting a media item for recommendation based on the integrity of the source of the media item (Purdy [0033]), as measured by a comparison between the recommendations of the recommender with the user’s purchased media.

It would therefore have been obvious to one of ordinary skill in the art to incorporate the integrity measure of Purdy in the weighting of Platt so as to better predict a user’s response to recommended media items.

As per claim 3, the rejection of claim 1 is incorporated, but neither Platt nor Kay not teach:
wherein the processor is further configured to identify the second media item associated with the base topic based on second data from a second source, the second media item identified based on a similarity of the second media item to the base topic satisfying a first similarity threshold, wherein the second data is assigned the second weighting based on a second identified level of familiarity of the second media item and a second integrity value associated with the second source, and wherein ordering the second collection includes ordering the first media item before the second media item within the second collection based on the first weighting being greater than the second weighting.



It would therefore have been obvious to combine the teachings of Purdy with those of Platt and Kay to identify a second media item associated with the base topic based on second data from a second source as in Purdy based on a similarity of the second media item to the base topic satisfying a first similarity threshold as in Platt and the second data is assigned a second weighting based on a second identified level of familiarity of the second media item as in Kay and a second integrity value associated with the second source as in Purdy so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

As per claim 5, the rejection of claim 1 is incorporated, and Platt further teaches:
subsequent to transmission of the first media item to the client device (Platt [0040]), where tracks in the playlist have been transmitted:
identify a third media item associated with the base topic, wherein the third media item is assigned a third weighting (Platt [0040]), where an additional track is added;
update the second collection to include the third media item, wherein the third media item is ordered before the second media item within the collection based on the third weighting being greater than the second weighting (Platt [0040]), where the additional track is added in a position based on its weight relative to other tracks (Platt [0005], [0034]); and
subsequent to updating the second collection, initiate transmission of the third media item instead of the second media item to the client device for playback (Platt [0040]), where .

Platt, however, does not teach:
a third media item associated with the base topic based on third data from a third source identify, wherein the third media item is assigned a third weighting, wherein the third weighting is based on a third integrity value associated with the third source.

The analogous and compatible art of Purdy, however, teaches receiving media item recommendations from multiple sources, weighting these recommendations based on, inter alia, an integrity value associated with the source, and combining these recommendations into a sorted single list based on the items’ respective weights (Purdy [0029]-[0036]).

It would therefore have been obvious to combine the teachings of Purdy with those of Platt and Kay to identify a third media item associated with the base topic based on third data from a thid source as in Purdy and the third weighting is based on a third integrity value associated with the third source as in Purdy so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

As per claim 6, the rejection of claim 5 is incorporated, and Platt further teaches:
generate a graphical user interface (GUI) including a similarity interface element and a display element that identifies the second media item (Platt [0040]), where the playlist pane is the interface;
initiate transmission of the GUI, via the communications interface, to the client device (Platt [0040]), where the interface is displayed;
receive, via the communications interface, a user update of the similarity interface element during playback of the third media item, the user update indicating a user selection of a second similarity threshold (Platt [0040]), where performing an action on a track is the user update;
identify a fourth media item associated with the base topic based on fourth data (Platt [0040]), where an additional track is added; and
updating the second collection to include the fourth media item, wherein the second media item and the fourth media item are ordered within the second collection based on the second weighting and the fourth weighting (Platt [0040]), where the additional track is added in a position based on its weight relative to other tracks (Platt [0005], [0034]).

Platt, however, does not teach:
the fourth media item is assigned a fourth weighting based on a fourth identified level of familiarity of the fourth media item.

The analogous and compatible art of Kay, however, teaches determining a level of familiarity associated with media items (Kay [0022]; [0025], “weighting the artist's familiarity score by a factor that accounts for the popularity of the artist”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by familiarity with the media items’ artist in order to help a user find music to listen to.

Neither Platt nor Kay, however, teach:
identify a fourth media item associated with the base topic based on fourth data from a fourth source, wherein the fourth media item is assigned a fourth weighting based on a fourth integrity value associated with the fourth source.

The analogous and compatible art of Purdy, however, teaches receiving media item recommendations from multiple sources, weighting these recommendations based on, inter alia, an integrity value associated with the source, and combining these recommendations into a sorted single list based on the items’ respective weights (Purdy [0029]-[0036]).

It would therefore have been obvious to combine the teachings of Purdy with those of Platt and Kay to identify a fourth media item associated with the base topic based on fourth data from a fourth source as in Purdy and the fourth data is assigned a fourth weighting based on a fourth identified level of familiarity of the fourth media item as in Kay and a fourth integrity value associated with the fourth source as in Purdy so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

As per claim 10, Platt teaches:
obtaining, from a plurality of different data sources, a plurality of different types of data associated with media items (Platt [0031]), where each metadata is a different type of data;
identifying a first media item associated with a base topic based on first data from a first source (Platt [0031], [0034]), where songs in the media collection are selected based on similarity with a seed item – the claimed base topic;
identifying a second media item (Platt [0034]), where more than one song is selected based on similarity to the seed item;
generating a personalized media stream including the first media item and the second media item, wherein the first media item is ordered before the second media item within the personalized media stream based on the first weighting being greater than the second weighting (Platt [0005], [0034]), where the playlist is the stream, and songs are sorted in the playlist according to user preference; and
initiating transmission, via the communication interface, of the first media item to the client device for playback (Platt [0032]), where the playlist is provided for playback.

Platt, however, does not teach:
combining the different types of data to determine familiarity and popularity of a plurality of media items; or
wherein the first data is assigned a first weighting based on an identified level of familiarity associated with the first media item and an identified level of popularity of the first media item in another personalized media stream;

The analogous and compatible art of Kay, however, teaches determining a level of familiarity associated with media items (Kay [0022]; [0025], “weighting the artist's familiarity score by a factor that accounts for the popularity of the artist”), and a level of popularity in another personalized media stream (Kay [0025], “each familiarity score is weighted according to one or more music-related statistics collected within a specified time frame, such as the number of times an artist's videos had been played”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay 

Neither Platt nor Kay, however, teach:
determine, based at least in part on characteristics of data obtained from at least one of the plurality of different data sources, that one or more media selection overrides applies to an association between one or more media items and one or more base topics, or
identifying, subject to the one or more media selection overrides.

The analogous and compatible art of Kindel, however, allows a user to define, and thereby override, relationships that were determined through analysis based on the user deciding that the analyzed relationship is deficient insofar as the user disagrees with it (Kindel [0062]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kindel with those of Platt and Kay to determine that, based on analysis of chracteristics, to override the relationship between a media item and a seed item of Platt in order to take user knowledge into account.

Neither Platt, Kay, nor Kindel, however teach:
identifying a second item associated with the base topic based on second data from a second source, wherein the second data is assigned a second weighting.

The analogous and compatible art of Purdy, however, teaches receiving media item recommendations from multiple sources, weighting these recommendations based on, inter alia, an 

It would therefore have been obvious to combine the teachings of Purdy with those of Platt and Kay to identify a second media item associated with the base topic based on second data from a second source as in Purdy and the second data is assigned a second weighting as in Kay so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

Neither Platt nor Kay, however, teach:
wherein, within a threshold time period prior to completion of playback of the first media item, the second media item is ordered to follow the first media item in the personalized media stream based on a second weighting assigned to the second media item.

The analogous and compatible art of Guinn, however, teaches determining a next song to play “in real time” such that the next song is only determined “[a]s the broadcast of the current song is finished.”  (Guinn [0006]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Guinn with those of Platt and Kay to determine the next song in real time as the playing song is finishing so as to allow for real-time consideration of the popularity of Kay.

As per claim 11, the rejection of claim 10 is incorporated, and Platt further teaches:
generate a graphical user interface (GUI) including a similarity interface element and a display element that identifies the first media item (Platt [0040]), where the playlist pane is the interface;
initiate transmission of the GUI, via the communication interface, to the client device (Platt [0040]), where the interface is displayed;
receive, via the communication interface, a user update of the similarity interface element during playback of the first media item, the user update indicating a user selection of a second similarity threshold (Platt [0040]), where performing an action on a track is the user update;
identify a third media item associated with the base topic based on third data, the third media item identified based on a similarity of the third media item to the base topic satisfying the second similarity threshold (Platt [0040]), where an additional media item is identified based on the updated seed items;
update the personalized media stream to include the third media item, wherein the third media item is ordered before the second media item within the personalized media stream based on the third weighting being less than the second weighting (Platt [0040]), where the additional track is added in a position based on its weight relative to other tracks (Platt [0005], [0034]); and
subsequent to updating the personalized media stream, initiate transmission of the third media item instead of the second media item to the client device for playback, the GUI updated to include a second display element that identifies the third media item (Platt [0040]), where the regenerated playlist is presented via the playlist pane.

Platt, however, does not teach:
wherein the third media item is assigned a third weighting based on a third identified level of familiarity of the third media item.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by familiarity with the media items’ artist in order to help a user find music to listen to.

Neither Platt nor Kay, however, teach:
identify a third media item associated with the base topic based on third data from a third source, wherein the third media item is assigned a third weighting based on a third integrity value associated with the third source.

The analogous and compatible art of Purdy, however, teaches receiving media item recommendations from multiple sources, weighting these recommendations based on, inter alia, an integrity value associated with the source, and combining these recommendations into a sorted single list based on the items’ respective weights (Purdy [0029]-[0036]).

It would therefore have been obvious to combine the teachings of Purdy with those of Platt and Kay to identify a third media item associated with the base topic based on third data from a third source as in Purdy and the third data is assigned a third weighting based on a third identified level of familiarity of the third media item as in Kay and a third integrity value associated with the third source as in Purdy so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

As per claim 12, the rejection of claim 10 is incorporated, but Platt does not teach:
wherein the second weighting is based on a second identified level of popularity of the second media item in another personalized media stream.

The analogous and compatible art of Kay, however, teaches determining a level of popularity in another personalized media stream (Kay [0025], “each familiarity score is weighted according to one or more music-related statistics collected within a specified time frame, such as the number of times an artist's videos had been played”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by both familiarity with the media items’ artist as well as a level of popularity in other media streams in order to help a user find music to listen to.

As per claim 13, the rejection of claim 10 is incorporated, and Platt further teaches:
wherein the base topic comprises a song title, an artist, a genre, or a mood (Platt [0031], “Then, after receiving the seed item(s), the media analyzer 102 obtains metadata corresponding to and characterizing the seed item(s). The metadata includes information that characterizes the seed items and can include, for example, artist, song title, movie title, author, genre (e.g., folk, jazz, new wave, rock and the like), mood, rhythm and the like.”).

As per claim 14, the rejection of claim 10 is incorporated, but Platt does not teach:
wherein the first weighting is further based on a first experience score associated with the first source.

The analogous and compatible art of Purdy, however, teaches weighting a media item for recommendation based on an experience score associated with the source of the media item (Purdy [0033]), as measured by a comparison between the recommendations of the recommender with the user’s purchased media.

It would therefore have been obvious to one of ordinary skill in the art to incorporate the experience score of Purdy in the weighting of Platt so as to better predict a user’s response to recommended media items.

As per claim 15, the rejection of claim 10 is incorporated, but Platt does not teach:
wherein the first media item is ordered in the personalized media stream based further on a determined popularity of the first media item.

The analogous and compatible art of Kay, however, teaches determining a level of popularity in another personalized media stream (Kay [0025], “each familiarity score is weighted according to one or more music-related statistics collected within a specified time frame, such as the number of times an artist's videos had been played”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay 

As per claim 18, the rejection of claim 17 is incorporated, and Platt further teaches:
generating, at the device, a graphical user interface (GUI) including a similarity interface element and a display element that identifies the first media item (Platt [0040]), where the playlist pane is the interface;
initiating transmission of the GUI to the client device (Platt [0040]), where the interface is displayed;
receiving, at the device from the client device, a user update of the similarity interface element during playback of the first media item, the user update indicating a user selection of a second similarity threshold (Platt [0040]), where performing an action on a track is the user update;
identify, at the device, a third media item associated with the base topic based on third data, the third media item identified based on a similarity of the third media item to the base topic satisfying the second similarity threshold (Platt [0040]), where an additional media item is identified based on the updated seed items;
updating, at the device, the second collection to include the third media item, wherein the third media item is ordered before the second media item within the collection based on the third weighting being greater than the second weighting (Platt [0040]), where the additional track is added in a position based on its weight relative to other tracks (Platt [0005], [0034]); and
subsequent to updating the second collection, initiating transmission of the third media item instead of the second media item from the device to the client device for playback, the GUI updated to include a second display element that identifies the third media item (Platt [0040]), where the regenerated playlist is presented via the playlist pane.

Platt, however, does not teach:
wherein the third media item is assigned a third weighting a third identified level of familiarity of the third media item.

The analogous and compatible art of Kay, however, teaches determining a level of familiarity associated with media items (Kay [0022]; [0025], “weighting the artist's familiarity score by a factor that accounts for the popularity of the artist”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Platt with those of Kay to modify the sorting of Platt to take into account the familiarity score of Kay as weighted by familiarity with the media items’ artist in order to help a user find music to listen to.

Neither Platt nor Kay, however, teach:
identify, at the device, a third media item associated with the base topic based on third data from a third source, wherein the third media item is assigned a third weighting and a third integrity value associated with the third source.

The analogous and compatible art of Purdy, however, teaches receiving media item recommendations from multiple sources, weighting these recommendations based on, inter alia, an integrity value associated with the source, and combining these recommendations into a sorted single list based on the items’ respective weights (Purdy [0029]-[0036]).

identify a third media item associated with the base topic based on third data from a third source as in Purdy and the third data is assigned a third weighting based on a third identified level of familiarity of the third media item as in Kay and a third integrity value associated with the third source as in Purdy so as to produce an ordered playlist that best-predicts what the user is interested in listening to.

Claim 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platt, US 2003/0221541 A1 (hereinafter “Platt”), in view of Kay et al., US 2012/0096011 A1 (hereinafter “Kay”), Kindel, US 2013/0318079 A1 (hereinafter “Kindel”), Guinn, US 2013/0191857 (hereinafter “Guinn”), and Purdy, US 2009/0138505 A1 (hereinafter “Purdy”), and further in view of Bilinski et al., US 2014/0114966 A1 (hereinafter “Bilinski”).

As per claim 4, the rejection of claim 3 is incorporated, but neither Platt, Kay, nor Purdy teach:
wherein the first source and the second source are associated with different types of media categorization data, and wherein the media categorization data includes at least two of broadcast radio spin counts, acoustic analysis data, data derived from analysis of web pages, commercially-sourced media metadata, or data that indicates public user interaction with media-related entities.

The analogous and compatible art of Bilinski, however, teaches other user play counts – spin counts as claimed – and preferences of other users – public user interaction as claimed as scoring criteria of media items (Bilinski [0015]-[0016]).



As per claim 16, the rejection of claim 15 is incorporated, but Platt does not teach:
wherein the popularity is determined based on broadcast radio station spin counts.

The analogous and compatible art of Bilinski, however, teaches other user play counts – spin counts as claimed – as scoring criteria of media items (Bilinski [0015]-[0016]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Bilinski with those of Platt, Kay, and Purdy to weight the media items by spin counts and public user interaction as in Bilinski to better organize the playlist of Platt.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platt, US 2003/0221541 A1 (hereinafter “Platt”), in view of Kay et al., US 2012/0096011 A1 (hereinafter “Kay”), Kindel, US 2013/0318079 A1 (hereinafter “Kindel”), and Guinn, US 2013/0191857 (hereinafter “Guinn”), and further in view of Bilinski et al., US 2014/0114966 A1 (hereinafter “Bilinski”).

As per claim 7, the rejection of claim 1 is incorporated, but neither Platt nor Kay teach:
wherein the first weighting is further based on a level of influence by a particular type of media categorization data associated with the first data.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Bilinski with those of Platt and Kay to weight the media items by spin counts and public user interaction as in Bilinski to better organize the playlist of Platt.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platt, US 2003/0221541 A1 (hereinafter “Platt”), in view of Kay et al., US 2012/0096011 A1 (hereinafter “Kay”), Kindel, US 2013/0318079 A1 (hereinafter “Kindel”), and Guinn, US 2013/0191857 (hereinafter “Guinn”), and further in view of Svendsen et al., US 2009/0164514 A1 (hereinafter “Svendsen”).

As per claim 9, the rejection of claim 1 is incorporated, but neither Platt nor Kay teach:
wherein ordering the second collection of candidate media items comprises changing an initial order of the second collection of candidate media items to place the candidate media items into regulatory or licensing compliance.

The analogous and compatible art of Svendsen teaches adhering to the regulations for broadcasting online, including following the Digital Millennium Copyright Act (DMCA) (Svendsen [0052], [0058]).

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7, 9-10, 12-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 6, 3, 7, 1, 1, 2, 3, 1, 6, 1, and 10, respectively of U.S. Patent No. 9,355,174 in view of Guinn, US 2013/0191857 (hereinafter “Guinn”) and Kindel, US 2013/0318079 A1 (hereinafter “Kindel”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’174 patent, but for the subject matter of the timing of ordering the second media item, which is taught by Guinn (Guinn [0006]), and the override, which is taught by Kindel (Kindel [0062]), and it would therefore have been obvious to one of ordinary skill in the art to modify the ’174 claims by the teaching of Guinn to determine the next song in real time as the playing song is finishing so as to allow for real-time consideration of the familiarity of the ’174 patent, and to modify the ’174 claims by the teachings of Kindel to apply selection overrides to take into account user knowledge.
Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 5, 1, 2, 3, 6, 1, 2, 1, 2, 3, 1, 5, 1, 2, and 9, respectively of U.S. Patent No. 10,318,651 in view of Guinn, US 2013/0191857 (hereinafter “Guinn”) and Kindel, US 2013/0318079 A1 (hereinafter “Kindel”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’651 patent, but for the subject matter of the timing of ordering the second media item, which is taught .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159